DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 44-45, 47-52 and 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2012/0283360) in view of Kaneko et al (US 2003/0065095).
	Regarding claims 27 and 47, Veyland teaches a rubber composition based on at least: a diene elastomer (Abstract), a reinforcing filler (Abstract), a crosslinking system (Abstract), between 1 to 20 phr of an epoxy resin (Abstract) and between 1 to 15 phr of an amine curing agent (Abstract).
	Veyland teaches at the amine curing agent preferably has two amine functional groups ([0085]), however, fails to teach the amine curing agent as presently claimed.


    PNG
    media_image1.png
    109
    126
    media_image1.png
    Greyscale

Which reads on the claimed structure when R1 is a methyl group and R2 and R3 are thiomethyl groups ([0017]-[0018]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the curing agent of Kaneko in the rubber composition of Veyland.  One would have been motivated to do so in order to receive the expected benefit of having an epoxy resin composition which has excellent physical properties (Kaneko, [0017]).
	Regarding claim 44, Veyland teaches that the epoxy resin can be an aromatic epoxy, an alicyclic epoxy or an aliphatic epoxy ([0076]).
	Regarding claim 45, Veyland teaches that the epoxy can be 2,2-bis[4-(dlycidyloxy) phenol]propane ([0076]).
	Regarding claims 48-49, Veyland teaches that the amount of the reinforcing filler is present in the amount from 30 and 150 phr ([0058]).
	Regarding claim 50, Veyland teaches that the reinforcing filler comprises carbon black and an inorganic filler ([0058]).
	Regarding claim 51, Veyland teaches that the reinforcing filler can be carbon black only ([0050]).
	Regarding claim 52, Veyland teaches that the diene elastomer can be natural rubber, synthetic polyisoprene, polybutadienes ([0042]).
	Regarding claim 55, Veyland teaches a finished rubber article comprising a rubber composition according to claim 27 ([0101]).
Regarding claim 56, Veyland teaches a tire comprising a rubber composition according to claim 27 ([0101]).
	Regarding claim 57, Veyland teaches that the rubber layer is present in at least one layer such as a tread ([0105]).
	Regarding claim 58, it is noted that the rubber layer as the internal layer is not a mandatory limitation.
	Regarding claim 59, Veyland teaches the process for preparing a rubber composition according to claim 27 comprising the recited steps (claim 13).
Claims 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veyland et al (US 2012/0283360) in view of Kaneko et al (US 2003/0065095) and Torbruegge et al (US 2014/0171564).
The discussion regarding Veyland and Kaneko in paragraph 4 above is incorporate here by reference.
Regarding claim 53, Veyland teaches that various additives can be incorporated into the composition ([0084]), however, fails to teach that the additive is a cobalt salt.
Torbruegge teaches a rubber composition ([0002]) for use in tires ([0002]) which incorporates 0.2 to 2 phr of a cobalt salt ([0022]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the cobalt salt of Torbruegge as an additive in the composition of Veyland.  One would have been motivated to do so in order to receive the expected benefit of improving adhesion to steel cords used in tire applications (Torbruegge, [0021]).


Response to Arguments
Applicant's arguments filed April 26, 2016 have been fully considered but they are not persuasive for the reasons set forth below.
Applicant’s argument: The examples show that the invention exhibit a processability/stiffness which is far superior to that of known compositions, while being able to eliminate the formation of formaldehyde.
Examiner’s response:  The examiner has considered the data presented in Table 1.  Applicant’s argument of unexpected results is still not persuasive because applicant’s data remains not commensurate in scope with that of the claimed invention.  For example, only one amount of the hardener is used (4 phr) whereas the claimed range is between 2 to 8 phr.  Only two types of epoxies are used whereas the claimed invention can incorporate aromatic, alicyclic and aliphatic epoxies (claim 44).   It is also noted that example  C.10 which incorporates a hardener no longer within the scope of the claimed invention has a processability/stiffness which is comparable to that of the claimed invention and therefore, the argument of unexpected results within the scope of the claimed invention is not persuasive.  
Applicant’s argument:  No combination of the cited art discloses the unique combination of components.  Veyland fails to teach the specific amine-comprising hardeners of the present invention.  
Examiner’s response:  Veyland fails to teach the specific amine-comprising hardeners, however, the secondary reference, Kaneko teaches the recited amine hardener used in epoxy/rubber compositions.  
Applicant’s argument:  Examples C.6, C.7 and C.8 use the recited amine hardeners and obtain an improved Mooney plasticity, with respect to the phenol/formaldehyde resin/HMT hardener of the control composition C.1 as well as to the control compositions C.2, C.3 and C.4.
Examiner’s response:  It is noted that example  C.10 which incorporates a hardener no longer within the scope of the claimed invention has a processability/stiffness which is comparable to that of the claimed invention and therefore, the argument of unexpected results within the scope of the claimed invention is not persuasive.  
Applicant’s argument:  Table 1 shows improved properties over the composition of Veyland including Mooney plasticity and scorch times.
Examiner’s response:  The examiner has considered the data presented in Table 1.  The argument of unexpected results must not only be in comparison with the closest prior art, but also must be commensurate in scope with that of the claimed invention.  Applicant’s data is not commensurate in scope with that of the claimed invention as noted above.  Please refer to MPEP 716.02(d).
Applicant’s argument:  The Examiner concedes that the data in the present invention exhibits unexpected results and while the applicant does not agree with the examiner’s argument that the claims were commensurate in scope with that of the claimed invention, Applicant has amended independent claim 27 to be directed to have narrower preferred ranges.
Examiner’s response:  The data remains not commensurate in scope with that of the claimed invention as noted above. 
Applicant’s argument: Abgottspon teaches away from using the specific hardeners of the claimed invention.  Lonza and Abgottspon fail to teach the used of their curing agents in rubber compositions at all.
Examiner’s response:  These references are no longer used. 
Applicant’s argument:  There is no motivation to replace the amine-comprising hardeners of Veyland with the claimed amine-comprising hardeners of the present invention. 
Examiner’s response:  It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the curing agent of Kaneko in the rubber composition of Veyland.  One would have been motivated to do so in order to receive the expected benefit of having an epoxy resin composition which has excellent physical properties (Kaneko, [0017]).  The curing agents of Kaneko are known to improve the physical properties of the composition which is a proper motivation to combine the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764